Citation Nr: 0822506	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  02-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2006, the Board issued a decision in which it denied 
service connection for depression, to include as secondary to 
service-connected pneumonectomy residuals and remanded the 
issue of entitlement to a TDIU to the RO for additional 
procedural and evidentiary development.  The claims file was 
subsequently returned to the Board for further appellate 
review.  

In April 2008, the veteran failed to report to a hearing 
scheduled at the Board's central office in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a 
thoracotomy for pneumonectomy with left sided chest pain, 
rated as 10 percent disabling, and a tender left thoracotomy 
scar, rated as 10 percent disabling.  

2.  The veteran has a combined schedular rating of 20 
percent.  

3.  The veteran is unemployed, primarily as a result of a 
non-service-connected psychiatric disorder.  The 
preponderance of the credible and probative evidence 
establishes that the veteran's service-connected disabilities 
do not alone prevent him from securing and following 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
appellant in August 2002 that addressed the notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for a TDIU and of the 
appellant's and VA's respective duties for obtaining 
evidence.  In addition, in a July 2006 letter, he was again 
advised of the criteria for a TDIU and the information and 
evidence needed to substantiate the claim.  That letter was 
followed by a readjudication of the claim in an SSOC dated in 
August 2007.  

In addition, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records and identified private 
outpatient treatment records.  Records supplied in connection 
with an application for Social Security disability benefits 
are of record.  The appellant was afforded a VA medical 
examination in December 2002.  

The appellant, through his representative, argues that a 
remand is warranted in order to obtain the Social Security 
Administration disability benefits determination.  Moreover, 
he questions the adequacy of the December 2002 VA examination 
since it was rendered by a nurse practitioner.  He seeks a 
remand for a new VA examination in order to determine if the 
service-connected disabilities are "playing a part" in his 
unemployability.  

The Board disagrees that a remand is required for additional 
development.  The record reveals that Social Security 
Administration disability determination records were 
obtained.  Unfortunately, at the time the records were 
obtained, no disability determination had been made.  There 
is no indication in the record that a disability 
determination has been rendered.  Even if a determination has 
been made, Social Security Administration determinations are 
not controlling for VA purposes.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  

In addition, the mere fact that the December 2002 examination 
was conducted by a nurse practitioner does not make the 
examination inadequate for rating purposes.  A VA examination 
need not be conducted by a physician, but rather by a person 
who can provide competent medical evidence.  See 38 C.F.R. 
§ 3.159(a)(1).  As the United States Court of Appeals for 
Veterans Claims has held, "[a] nurse practitioner, having 
completed medical education and training, thus fits squarely 
into the requirement of 38 C.F.R. § 3.159(a)(1) as one 
competent to provide diagnoses, statements, or opinions."  
Cox v. Nicholson, 20 Vet. App. 563, at 569.  

The record reflects that VA has obtained identified private 
and VA outpatient treatment records.  There is no indication 
that there are outstanding relevant records that have not 
been obtained.  As such, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that the unemployability question, or the veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner and that the crux of 
the matter rests upon whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

Finally, marginal employment shall not be considered 
substantially gainful employment and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a), see Faust v. West, 
13 Vet. App. 342 (2000).

In this case, during a June 2001 VA Psycho-Social Assessment, 
the veteran reported that he completed 15 years of education.  
On his application form for TDIU, he reported that worked in 
sales and promotional work.  His longest full-time job was 
seven years.  During a July 2007 Tennessee Disability 
Determination psychological examination, the veteran reported 
to completing three years of college in informational 
technology.  

The veteran's service-connected disabilities consist of 
residuals of a thoracotomy for pneumonectomy with left sided 
chest pain, rated as 10 percent disabling, and a tender left 
thoracotomy scar, rated as 10 percent disabling.  The 
combined evaluation for compensation is 20 percent.  

It is clear that the veteran does not meet the schedular 
requirements for the award of a total disability rating based 
upon individual unemployability, as he has two service-
connected disabilities, with a combined rating of 20 percent.  
38 C.F.R. §§ 3.340, 4.16(a). 

Nevertheless, where the percentage requirements under § 
4.16(a) are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities.  38 
C.F.R. § 4.16(b) (2007).  Therefore, the next consideration 
is whether the veteran's service-connected disabilities 
precludes him from engaging in substantially gainful 
employment (i.e. work which is more than marginal, that 
permits the individual to earn a "living wage").  

The Board finds, however, that the evidence does not show 
that the veteran is unable to work by reason of his service-
connected disabilities.  Rather, the preponderance of the 
evidence shows, that while the veteran is unemployed, his 
current unemployment and his ability to obtain future 
employment is due primarily to the impact of non-service-
connected disabilities.  

By way of example, during the June 2001 VA Psycho-Social 
evaluation, the veteran reported that he had a drug and 
alcohol problem, that his addiction was "out of control" 
and had resulted in loss of jobs, legal issues, and familial 
problems.  He endorsed serious symptoms of depression as well 
as occasional suicidal ideation.  A January 2002 VA 
examination included findings of major depression and alcohol 
abuse.  The examiner noted that the depression "seems to 
impair somewhat his ability to function and work" and "may 
have impaired his ability to maintain jobs in the past."  
Conversely, during December 2002 VA examination, a certified 
family nurse practitioner offered an impression indicating 
that the service-connected residuals of a pneumonectomy "do 
not impede his ability to maintain gainful employment."  

While there is evidence in the record showing hospitalization 
in June 2004 for complaints of lest chest pain, the 
hospitalization report notes the impact of psychological 
conditions causing the chest pain.  Similarly, there is also 
evidence, by way of a February 2005 VA outpatient treatment 
record that indicates that the left sided chest pain was 
neuropathic in origin.  These records do not indicate, 
however, that the service-connected disabilities result in an 
inability to secure substantially gainful employment.  

In addition to treatment for psychological disorder, there is 
evidence that the veteran is treated for numerous other non-
service-connected conditions.  For example, the June 2004 
hospital summary noted that the veteran had anxiety with a 
panic disorder, diabetes mellitus, hypertension, HIV, history 
of urinary retention, musculoskeletal chest pain, recurrent 
kidney disease, and questionable hepatitis and cirrhosis.  
Records in 2007 note treatment for gastrointestinal bleeding, 
and chronic cholecystitis and uncontrolled diabetes.  The 
July 2007 Tennessee Disability Determination psychological 
examination indicated that the veteran had bipolar disorder 
with occasional suicidal ideation and command hallucinations.  

Although the Board does not doubt that the veteran's service-
connected disabilities have some effect on his employability, 
the preponderance of the evidence does not support his 
contention that his service-connected disabilities are of 
such severity so as to preclude his participation in 
substantially gainful employment.  Rather, it should be 
remembered that loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

In sum, there is no persuasive evidence that the veteran's 
disability picture is so exceptional or unusual so as to 
render inapplicable the schedular standards and insufficient 
evidence that the veteran is unable to secure substantially 
gainful employment by reason of service-connected disability.  
Therefore, referral to the Director, Compensation and Pension 
Service for extra-schedular consideration is not warranted.  
38 C.F.R. § 4.16(b) (2007)

ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


